Title: XIII. Thomas Jefferson to George Washington, 10 April 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 10. 1791.

I had the honor of addressing you on the 2d. inst. which I presume would overtake you at Richmond. The present I imagine will not overtake you till you get to Wilmington. Since my last I have been honoured with your two letters of March 31. and two others of Apr. 4. one of which was circular. A copy of this I sent to the Vice president, and as Colo. Hamilton has asked a consultation on a letter of Mr. Short’s we shall have a meeting with the Vice-president tomorrow. I will then ask their advice also on the communication to Colo. Beckwith relative to the supplies to the Indians.—Finding, within a day or two after my letter to you of Mar. 27. that Putnam was gone to the Westward, I detained my letter to him, and applied to Genl. Knox from whom I obtained some information on the Eastern boundary. No official information of the affair of Moose island is received here. Perhaps it is on the road to you. Nor do we hear anything more of the disturbance said to have arisen on the borders of New York.—I have asked the favour of my friend Mr. Madison to think on the subject of the Consular commission to Mr. Barclay. So far as we have done so and conferred together as yet, we are both of opinion it may be used; but we shall think and confer further. I presume your only doubt arose on the constitutional powers to ‘supply vacancies’ during the recess of Congress.—There was an omission also (which might strike your mind) of the limitation of the commission ‘till the end of the next session of Congress.’ As the constitution limits them, this clause is always useless; however as it does no harm, it has been usually inserted in the commissions. But in the case of Mr. Barclay such a clause would require a very awkward explanation to the Emperor of Marocco: and as Mr. Barclay is apprised of the constitutional determination of his commission it was thought better to omit the useless expression of it.—The acquisition of ground at George town is really noble. Considering that only £25. an acre is to be paid for any grounds taken for the public, and the streets not be to counted, which will in fact reduce it to about £19. an acre, I think very liberal reserves should be made,  for the public. Your proclamation came to hand the night of the 5th. Dunlap’s and Bache’s papers for the morning of the 6th. being already filled, I could only get it into Brown’s evening paper of the 6th. On the 7th. the bill for the federal buildings passed the representatives here by 42. to 10. but it was rejected yesterday by 9. to 6. in the Senate, or, to speak more exactly, it was postponed till the next session. In the mean time spirited proceedings at George town will probably, under the continuance of your patronage, prevent the revival of the bill. I received last night from Majr. L’Enfant a request to furnish him any plans of towns I could, for his examination. I accordingly send him, by this post, plans of Frankfort on the Mayne, Carlsruhe, Amsterdam, Strasburg, Paris, Orleans, Bordeaux, Lyons, Montpelier, Marseilles, Turin and Milan, on large and accurate scales, which I procured while in those towns respectively. They are none of them however comparable to the old Babylon, revived in Philadelphia, and exemplified. While in Europe I selected about a dozen or two of the handsomest fronts of private buildings of which I have the plates. Perhaps it might decide the taste of the new town, were these to be engraved here, and distributed gratis among the inhabitants of George town. The expence would be trifling.
I inclose you extracts from a letter of Mr. Short’s of Jan. 24. One of Jan. 28. has since come to hand, containing nothing but a translation of the letter said to have been written by the emperor to the king of France, but which he suspects to be a forgery, a forged bull of the pope having lately appeared in the same way. He says very serious differences have arisen between the minister of Prussia at Liege, and the Imperial commanding officer there.
I also inclose the debates of the Pennsylvania assembly on the bill for the federal buildings, and the bill itself; and have the honor to be with sentiments of the most perfect respect & attachment Sir Your most obedient & most humble servt.,

Th: Jefferson

